—Judgment, *171Supreme Court, New York County (Alfred Kleiman, J.), rendered June 10, 1994, convicting defendant, upon his plea of guilty, of criminal possession of a forged instrument in the third degree, and sentencing him to 3 years probation, commencing upon his release from prison for a prior unrelated conviction, unanimously modified, on the law, to commence the period of probation on June 10, 1994, the date of sentencing, and otherwise affirmed.
Defendant correctly maintains, and the People concede, that the sentence violates Penal Law § 65.15 (1), which provides that a period of probation "commences on the day it is imposed”. The sentence should be modified accordingly. Concur—Sullivan, J. P., Ellerin, Ross, Nardelli and Andrias, JJ.